DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Regarding claim 1, the third to last phrase in claim 1, reciting “a distance from the substrate to the second electrode in the third sub-pixel in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel in the thickness direction”, does not have support in the specification as filed, as it is present in claim 1.  
	Applicant’s specification has support for more than one distinct invention or embodiment.  One of the inventions that have support is of an apparatus/device that has a 4 sub-pixel arrangement, 3 of the 4 being color sub-pixels, and 1 of the 4 being an IR sub-pixel. This is illustrated in Fig. 2, and Fig. 3, which is a cross-sectional view of the display apparatus of a pixel of Fig. 2.  Now, there is another exemplary embodiment, this is in Fig. 4.  (Applicant’s specification respectfully describes it this way as well, please see “Brief Description of the Drawings” and description of Fig. 4 versus Fig. 3).  
	In the embodiment of Fig. 4, there is a visible light sub-pixel SP, and an infrared sub-pixel IR.  SP of Figure 4 is not SP3 of Figure 3.  Applicant’s specification as filed: (1) describes these two as distinct or unique embodiments; and (2) uses different nomenclature (i.e. SP3 isn’t in Figure 4, Applicant made a conscious decision to use a different label SP, because it is different inventive embodiment). 
	This is respectfully why the examiner telephoned Applicant’s representative on 27 September, and left a voicemail stating she wanted to discuss/had questions about the claims and requested a call-back (see interview summary, attached, no return call 
	Stated differently, Applicant appears to have elected one invention of Applicant’s specification, supported primarily by Figs. 2 and 3.  However, the above-identified subject matter has support in the specification for a separate invention, not the one of Figs. 2 and 3.  Applicant’s specification as filed, both the written description, drawings, and original claims, does not support that Applicant was in possession of the invention, as currently claimed, in claim 1.  
	The remaining claims are rejected based on dependencies. 
	Clarification and/or correction are required. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakariya (U.S. Patent Application Publication No. 2015/0364107 A1) in view of Cho (U.S. Patent Application Publication No. 2015/0304638 A1), Kang (U.S. Patent Application Publication No. 2011/0291116 A1) (all refs cited in parent application) and Jiang (U.S. Patent Application Publication No. 2011/0147704 A1). 

	Regarding claim 1: 
	Sakariya teaches: a display apparatus ([0039], display system, Fig. 1) for displaying a two-dimensional (2D) image (see discussion below, re: naked eyes and the electromagnetic spectrum), comprising:
	a display panel which displays the 2D image (claim 1) and includes a base substrate (para. 33 and 54-66), and a plurality of pixels included in the display panel and including a first pixel and a second pixel (para. 40), 
	wherein each of the plurality of pixels comprises: 
	a first sub-pixel which emits light having a first color towards a viewer; 
	a second sub-pixel which emits light having a second color towards the viewer, which is different from the first color; 
	a third sub-pixel which emits light having a third color towards the viewer, which is different from the first and second colors ([0040], each pixel can have multiple subpixels, such as a RGBIR arrangement, which is 4 subpixels, 3 of which are R, G and B (first color, second color and a third color corresponding to Applicant’s claimed first, second and third sub-pixel). The instant reference also teaches an RGBIR sub-pixel arrangement of emissive sub-pixels, each of which emit light towards a viewer as part of a display panel (see [0040])); and 
	an infrared sub-pixel which emits infrared light (para. 40, this is the “IR” of the RGBIR. These are emissive pixels)…
	wherein each of the first to third sub-pixels comprises an organic light emitting diode, and the infrared sub-pixel comprises an infrared inorganic light-emitting diode (In at least one embodiment, Sakariya teaches a pixel that includes: red, green, blue and IR emitting LEDs (light emitting diodes) (see [0034] and [0040]).  Further regarding diodes, Sakariya also teaches that its display panel can include inorganic and/or organic LEDS (diodes), and Sakariya also teaches an IR (infrared) 
	Regarding the remaining features of claim 1, it would have been obvious as of the effective filing date of Applicant’s claims for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	an infrared sub-pixel which emits infrared light having depth information of a part of the 2D image represented by the first, second and third colors emitted from the first, second and third sub-pixels towards the viewer…
	wherein the display apparatus further comprises: a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels…
	 a second electrode is commonly disposed in the first sub-pixel, the second sub-pixel, the third sub-pixel, and the infrared sub-pixel, 
	a distance from the substrate to the second electrode in the third sub-pixel in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel in the thickness direction, 
	the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image, and 
	the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, and the 
	Cho teaches that it is known to have an apparatus for obtaining and displaying a 3D image. See Abstract, claim 9, and paras. 11, 29, 44, 45 and Figs. 2-3. Cho teaches obtaining and displaying a 3D image by obtaining 3D image information, which includes depth information and visible light information (color information) (see [0045] to [0049]).  This teaches the above features re: having depth information of a part of the 2D image represented by the first, second and third colors emitted from the first, second and third sub-pixels towards the viewer,… the depth information of the 2D image indicates three-dimensional (3D) information of the 2D image.  Applying this for display is both taught/suggested by Cho and Sakariya.
	Re: wherein the display apparatus further comprises: a controller which controls an intensity of infrared light emitted by an infrared sub-pixel in each of the plurality of pixels, based on data of a depth difference between the plurality of pixels, see also Sakariya (paras. 40, 41, 72; and claims 16 and 20, which teaches that the output signal intensity of IR light emitted corresponds to the intensity of light that was sensed. As described above, the IR information corresponds to depth information. In the case where the depth of an object changes, this is a depth difference between pixels, and the intensities of IR light emitted by an IR sub-pixel will be changed/controlled accordingly. This claim feature simply describes a situation where there is a depth difference in an object that is being displayed. This is taught by Sakariya. 
	Re: a second electrode is commonly disposed in the first sub-pixel, the second sub-pixel, the third sub-pixel, and the infrared sub-pixel,

	Re: a distance from the substrate to the second electrode in the third sub-pixel in a thickness direction of the substrate is smaller than a distance from the substrate to the second electrode in the infrared sub-pixel in the thickness direction, see Jiang, paras. 37-39, etching openings through passivation layer to expose electrodes is known. The claim interpretation is consistent with Applicant’s specification as filed (see Fig. 4). 
	Re: the 2D image displayed by the display apparatus, not a 3D image corresponding to the 2D image, is shown to the viewer with naked eyes, this is merely claiming properties of light. IR or infrared light has wavelength that is outside of the visible spectrum.  Therefore, the naked eye cannot see the IR light, but can see the visible (color) light of the R, G and B sub-pixels.  Stated differently, infrared light is invisible to the naked eye. The wavelength of IR light is outside of the visible spectrum (the same applies to radio waves, X-rays, gamma rays and microwaves).  This is simply the electromagnetic spectrum.  The examiner takes official notice of the electromagnetic spectrum.  Therefore, even in the sub-pixel arrangement of Sakariya, only a 2D image (those pixels that correspond to visible light, which are R, G and B) would be visible to the naked eye. The IR light would not. *Please also note, the examiner’s interpretation of the above claim features is a broad, reasonable interpretation of the claim that is consistent with Applicant’s specification as filed (see original paras. 16, 19 and 27).

	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention


	Regarding claim 2: 
	Sakariya further teaches: the display apparatus of claim 1, wherein the first color, the second color and the third color are red, green and blue, respectively ([0040], RGB-IR sub-pixel arrangement, where RGB is red, green, blue). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. The motivation would be to provide a display with standard color capabilities.   


	Regarding claim 3: 
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared light emitted from the infrared sub-pixel in the first pixel and the infrared light emitted from the infrared sub-pixel in the second pixel have substantially the same frequency as each other (see paras. 79-85, and 91-94 which teaches that the apparatus of Sakariya has a processor that can determine frequencies at which the display panel is written and read. Sometimes this can be based on a timing schedule, an application, and/or a user can affect the frequencies. In at least one embodiment, the IR sub-pixels in the first and second can have substantially the same frequency).   
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. 
	The motivation would be to allow for flexibility to manage imaging properties of display panels as desired to accommodate various applications.  


	Regarding claim 4:  
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared sub-pixel further comprises an infrared driver circuit (e.g. claim 1, each subpixel circuit included a driving circuit to operate a corresponding IR emitting LED),  
	wherein the infrared inorganic light-emitting diode is electrically connected to and driven by the infrared driver circuit (claim 1, which teaches an IR emitting . 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references to have included the driver circuit and inorganic light-emitting diode of Sakariya. Sakariya also teaches and is related to an RGBIR subpixel arrangement (see Sakariya, [0036]).  The motivation would be to incorporate known configurations to provide an enhanced display panel, for example (Sakariya, [0004] to [0005]). 


	Regarding claim 7:
	Sakariya further teaches: the display apparatus of claim 1, wherein the infrared light emitted from the infrared sub-pixel in the first pixel and the infrared light emitted from the infrared sub-pixel in the second pixel have different intensities from each other, according to a depth difference of each of the color emitted from each of the respective first and second pixels (see e.g. claims 16, 20, and [0072], which teaches that the output signal intensity of IR light emitted corresponds to the intensity of light that was sensed. As described above re: claim 1, the IR information corresponds to depth information, and 3D information for a pixel includes color and depth (recall, Cho reference and mapping of claim 1). In the case where the depth of an object changes, this is a depth difference between pixels, and the intensities of IR light emitted by an IR sub-pixel will be changed/controlled accordingly.  Re: depth difference of each color emitted, as noted above, Cho teaches that the 3D image information . (Please also note that the examiner’s interpretation of claim 22 is a broad, reasonable interpretation consistent with Applicant’s specification as filed. See paras. 52-53).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Sakariya to have obtained the above. The motivation would be to allow for flexibility to manage imaging properties of display panels as desired to display 3D objects as they appear.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: McKnight (U.S. 2004/0046911 A1) and Fan (U.S. 2015/0084054 A1) and 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, further comprising: a first electrode electrically connected to the infrared driver circuit and contacting an end of the infrared inorganic light-emitting diode; 
	the second electrode facing the first electrode and contacting another end of the infrared light-emitting diode; and 
	a passivation layer surrounded by the first electrode, the second electrode, and 
	a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
Sakariya teaches pixels having a first, second, third and infrared sub-pixel, as described above with respect to claim 1.  In analogous art, Kang teaches that, with regard to organic light emitting diodes ([0003]), it is known to have a configuration with a first electrode (Fig. 4: 710) contacting an end of the light-emitting diode (Fig. 4: 70), and 
 Re: a passivation layer surrounded by the first electrode, the second electrode, see McKnight, Fig. 3B. A passivation layer surrounded by a first and second electrode is known in the art.  Re: a bank and which surrounds at least a portion of the infrared inorganic light-emitting diode, see Fan, paras. 22-24.
 	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakariya in view of Cho, Kang and Jiang, and further in view of: Levinson (U.S. Patent No. 6,653,765 B1; cited in parent case).

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus of claim 4, wherein the infrared sub-pixel further comprises a light spreading layer which spreads infrared light emitted by the infrared inorganic light-emitting diode, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
	Sakariya teaches IR sub-pixels, and infrared inorganic light-emitting diodes, as described above with respect to claims 1 and 5.  Levinson teaches that, with regard to light emitting devices comprising a light emitting diode (col. 2, lines 6-10), it is known to include a layer (see claim 1, second layer) comprising a light scattering material, positioned to receive light emitted by the light emitting component (i.e. LED, see claim 3 of Levinson), to provide a more uniform distribution of light (see claim 1).  This corresponds to a light spreading layer, which spreads light (i.e., infrared light) emitted by the LED (i.e., infrared inorganic LED).  Moreover, the examiner's interpretation of the light spreading layer is a broad, reasonable interpretation consistent with Applicant’s 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art as of the effective filing date of Applicant’s claims could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613